UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4095


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT DEWAYNE MILLIGAN, a/k/a Wayne,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-6)


Submitted:   June 16, 2014                 Decided:   June 26, 2014


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, BEATTIE B. ASHMORE, P.A., Greenville, South
Carolina, for Appellant. Arthur Bradley Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Dewayne Milligan pled guilty in accordance with

a written plea agreement to conspiracy to possess with intent to

distribute      and     to    distribute         cocaine,     cocaine       base,     and

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012).

Middleton      was    sentenced    to    168      months    in    prison.        He   now

appeals.       His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether

the   guilty    plea    was    valid     and     the   sentence      reasonable       but

concluding     that    there    are     no   meritorious         issues   for    appeal.

Milligan has filed a pro se brief raising one issue.                       We affirm.

             After careful review, we conclude that the guilty plea

was valid.      Milligan stated at the Fed. R. Crim. P. 11 hearing

that he was twenty-nine, had a tenth grade education, and was

not under the influence of drugs or alcohol.                        He said that he

was completely satisfied with his attorney’s services.                          Milligan

represented that he was guilty, and he agreed that the case

agent’s summary of the offense was accurate.                       He affirmed that

his plea was not the result of threats or promises other than

those contained in the plea agreement.                      Finally, the district

court fully complied with the requirements of Rule 11.

             With respect to sentencing, Milligan was found to be a

career offender because of two prior felony drug convictions.

See   U.S.   Sentencing        Guidelines        § 4B1.1(a)      (2012).        Milligan

                                             2
concedes that he was convicted of those offenses.                                 He argues,

however,    that,    because    he    received          a    suspended       sentence      for

each, neither qualifies as a predicate felony for purposes of

§ 4B1.1(a).       We reject this position, noting simply that there

is no requirement that an offender have served time for a prior

felony conviction for it to qualify under the Guideline.

            We conclude that Milligan’s sentence is procedurally

and    substantively     reasonable.             The       district    court       correctly

calculated    the    Guidelines       range,         addressed      the     applicable      18

U.S.C.     § 3553(a)     (2012)      sentencing            factors,        considered      the

arguments of the parties, and made an individualized assessment

in selecting the 168-month sentence.                    See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Carter, 564 F.3d 325,

328-30 (4th Cir. 2009).              Further, the sentence is reasonable

given the totality of the circumstances.                     See id.

            Pursuant to Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                              Accordingly,

we affirm the district court’s judgment.                         This court requires

that    counsel     inform    Milligan,         in     writing,       of    his    right    to

petition    the   Supreme     Court    of       the    United       States    for    further

review.      If Milligan requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in   this    court          for    leave     to    withdraw    from

representation.        Counsel’s motion must state that a copy thereof

                                            3
was served on Milligan.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4